Order entered August 8, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00933-CV

                       FLUOR CORPORATION, ET AL., Appellants

                                                V.

                                     E.D.G.M., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-15978

                                          ORDER
       Before the Court is appellants’ August 5th unopposed motion for an extension of time to

file their petition for permissive appeal of the trial court’s July 12, 2019 order denying their

motion to strike a petition in intervention. We GRANT the motion. The petition for permissive

appeal filed on August 5th is deemed timely.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE